Title: From George Washington to Brigadier General Hugh Mercer, 8 September 1776
From: Washington, George
To: Mercer, Hugh



Sir
Head Quarters New York Sept. 8th 1776

I have received your letter by Genll Roberdeau of the 8th of Sept., and am sorry to hear of your indisposition, which however I hope will in a Short time be removed; There has nothing very material pass’d in this Quarter since you were here; still matters wear so critical an aspect, that I have determined to Call

over Colo. Ward’s regiment from the post Opposite mount Washington; you will therefore be pleased to detatch so many of the Troops under your Command, as will make up this deficiency, & still keep Genll Ewings compliment of fifteen hundred men intire—Notwithstanding this Assistance I shall still stand in need of two or three thousand men to reinforce the posts here, & am anxious for the Arrival of the Maryland & Virginia troops, which are on their march to this place; I shall be glad you will immediately inform me by Express, where they are, & when I may with Certainty expect them; I could wish they were pushd forward with all Possible Expedition; Genll Roberdeau will Communicate to you, the result of the Council, also any other thing material which are not mentioned in this letter. I am Sir Your Most Obbt Servant;

G. W.


P.S. I desire you will direct the Engineer to Expedite the Works (to the Utmost of his Abilities) which are necessary for the defence of Genll Ewings Post.


G. W.
